27 Mich. App. 391 (1970)
183 N.W.2d 594
SCHWAN
v.
LANSING BOARD OF EDUCATION
Docket No. 8,811.
Michigan Court of Appeals.
Decided October 27, 1970.
Leave to appeal denied January 14, 1971.
*392 William H. Schwan, for plaintiffs.
Newman & MacKay, for defendant Lansing Board of Education.
Foster, Lindemer, Swift & Collins (David C. Coey and Lynwood E. Beekman, of counsel) for intervening defendant, Lansing Schools Education Association.
Amici Curiae: Michigan Congress of School Administrators Association, (by Kiefer, Allen, Ryan & Uhl [Robert F. Cavanagh, of counsel]).
National Association of Elementary School Principals and Michigan Association of Elementary School Principals (by Livingston Gregory, Van Lopik & Higle).
Before: QUINN, P.J., and V.J. BRENNAN and ZIEM,[*] JJ.
Leave to appeal denied January 14, 1971. 384 Mich 797.
PER CURIAM.
The only issue presented by this appeal is whether defendant board of education has authority to establish and operate a nongraded school program in its elementary schools. We reach this conclusion after examining the trial court record, plaintiffs' amended complaint, the pretrial *393 statement, plaintiffs' trial court brief, the opinion and judgment of the trial court, all of which indicate that this was the only issue presented to and decided by the trial court.
The trial court held that except as provided in MCLA §§ 340.745 and 340.746 (Stat Ann 1968 Rev §§ 15.3745 and 15.3746), the defendant board had no authority to establish ungraded schools. This was error. The statutory sections referred to are part of the chapter of the school code dealing with compulsory education and they have no bearing on the issue before us.
MCLA § 340.583 (Stat Ann 1968 Rev § 15.3583) provides:
"Every board shall establish and carry on such grades, schools and departments as it shall deem necessary or desirable for the maintenance and improvement of the schools; determine the courses of study to be pursued and cause the pupils attending school in such district to be taught in such schools or departments as it may deem expedient: * * *."
This grant of discretionary authority is sufficiently broad to encompass the establishment and operation of nongraded school programs in elementary schools. Courts should not interfere with the exercise of that discretion absent a showing of abuse thereof. See Hiers v. Detroit Superintendent of Schools (1965), 376 Mich 225. The record before us does not establish an abuse of discretion.
General supervision over all public education is vested in the State Board of Education. Const 1963, art 8, § 3. Welling v. Livonia Board of Education (1969), 382 Mich 620. We have not been apprised of any action by that board prohibiting the establishment of a nongraded program in elementary *394 schools. We conclude that § 340.583, supra, remains in full force and effect.
Reversed and remanded to the trial court for entry of an order dismissing plaintiffs' complaint with prejudice. Plaintiffs' cross-appeal is dismissed. A public question being involved, no costs are allowed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.